                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LUIS TORRES                                     :
                                                :            CIVIL ACTION
       v.                                       :
                                                :            NO. 16-2441
                        1
NANCY BERRYHILL                                 :


                                        MEMORANDUM

SURRICK, J.                                                                    AUGUST 23, 2019

       Presently before the Court is an action brought by Plaintiff Luis Torres under 42 U.S.C.

§ 405(g), seeking review of the decision of the Commissioner of Social Security

(“Commissioner”), denying Plaintiff’s claim for disability insurance benefits. For the following

reasons, we will approve and adopt the Report and Recommendation (“R&R”) of United States

Magistrate Judge David R. Strawbridge (ECF No. 20), overrule Plaintiff’s Objections (ECF No.

21), and deny Plaintiff’s request for review.

I.     BACKGROUND 2

        Plaintiff is currently a 44-year old male. (R. 86.) 3 He has a GED and has previously

worked as a forklift operator, machine operator, sanitation employee, and landscaper. (R. 86, 89-

90, 249-250.) Plaintiff filed an initial claim of disability sometime prior to May 11, 2012, in

which he alleged a disability onset date of August 31, 2009. (R. 29-76.) The claim was denied




       1
        On January 23, 2017, Carolyn W. Colvin was succeeded by Nancy A. Berryhill as the
Acting Commissioner of the Social Security Administration.
       2
       The background of this case is set forth in detail in Magistrate Judge Strawbridge’s
R&R and will be recited in this Memorandum only as necessary to address Plaintiff’s objections.
       3
        Citations to the administrative record are designed by an “R.” followed by the page
number. The administrative record in this case exceeds 1000 pages.
and, on August 13, 2012, an Administrative Law Judge (“ALJ”) affirmed the Commissioner’s

denial. (R. 123-42.) There is no evidence that Plaintiff appealed that decision.

        Plaintiff filed a second application for disability insurance benefits and supplemental

security income on October 11, 2012, alleging a disability onset date of August 14, 2012, the day

after the ALJ affirmed the Commissioner’s decision in the first filing. (R. 154, 214.) 4 The

claims were based on the following conditions: depression; anxiety; back, leg, hand, wrist, and

shoulder pain; back injury; diabetes; dislocated shoulder; knee problems; and panic attacks. (R.

248.) On January 31, 2013, and February 22, 2013, respectively, the claims were denied. (R.

154-55.) On March 25, 2013, Plaintiff filed a request for a hearing. (R. 168-70.) The ALJ held

a hearing on August 12, 2014. (R. 77-122.) On December 5, 2014, the ALJ issued a decision

finding that Plaintiff was not disabled. (R. 9-28.) That same day, Plaintiff filed an appeal of the

ALJ’s decision. (R. 1, 7-8.) On March 26, 2016, Plaintiff’s request for review was denied. (R.

1-3.)

        On May 26, 2016, Plaintiff filed a Complaint in this Court against the Acting

Commissioner of the Social Security Administration. (ECF No. 3.) On April 27, 2018,

Magistrate Judge David Strawbridge issued an R&R recommending denial of Plaintiff’s request

for review. (R&R, ECF No. 20.) Plaintiff filed Objections to the R&R on May 14, 2018. (Pl.’s

Objs., ECF No. 21.) On May 21, 2018, Defendant filed a Response to Plaintiff’s Objections.

(Def.’s Resp. to Pl.’s Objs., ECF No. 23.)




        4
         Plaintiff clarified that he stated his injury onset date was August 14, 2012, solely so that
the second filing for disability benefits would not be denied pursuant to the doctrine of claim
preclusion/res judicata. (Pl.’s Reply in Support of Request for Review 6, ECF No 18.) The date
does not have any medical significance. (Id.)

                                                  2
II.    LEGAL STANDARD

       When a plaintiff makes a timely and specific objection to a portion of a R&R, the district

court must engage in de novo review of the issues raised on objection. 28 U.S.C. § 636(b). In so

doing, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations” contained in the report. Id. The court may also, in the exercise of sound

judicial discretion, rely on the magistrate judge’s proposed findings and recommendations.

United States v. Raddatz, 447 U.S. 667, 676 (1980).

       Review of an ALJ’s findings of fact is limited to determining whether or not substantial

evidence exists in the record to support the Commissioner’s decision. Schaudeck v. Comm’r of

Soc. Sec. Admin., 181 F.3d 429, 431 (3d Cir. 1999). “The Court is bound by the ALJ’s findings

of fact if they are supported by substantial evidence in the record.” Plummer v. Apfel, 186 F.3d

422, 427 (3d Cir. 1999). “Substantial evidence does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (internal quotation

marks and citation omitted).

III.   DISCUSSION

       In Plaintiff’s Request for Review, he raised five issues. First, Plaintiff argued that the

ALJ did not adequately explain his finding at Step Three that Plaintiff’s mental impairments,

singly or in combination, do not meet or equal any of the medical listings. 5 Plaintiff also argued,


       5
         An ALJ uses a five-step sequential evaluation process to determine whether an
applicant is disabled under the Social Security Act, 42 U.S.C. §§ 401-434. The ALJ determines
whether the claimant:
       (1) is engaged in substantial gainful activity;
       (2) suffers from an impairment or combination of impairments that is severe;
       (3) suffers from an impairment or combination of impairments that meets or equals a listed
       impairment;
       (4) is able to perform his or her past relevant work; and

                                                 3
on four different grounds, that the ALJ’s finding at Step Four, regarding Plaintiff’s residual

functional capacity, was not supported by substantial evidence. Plaintiff now raises specific

Objections to the Magistrate Judge’s determination that the ALJ did not err with respect to each

of the issues raised in his Request for Review. We will address each Objection separately.

       Initially, we note that we are tasked with reviewing de novo only those portions of the

R&R that have been specifically objected to by a claimant. 8 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b)(3). Courts in this circuit have held that if a plaintiff’s objections to the R&R simply rehash

arguments that he or she previously made in the request for review, then de novo review by the

district court is not required. See Gain v. Colvin, No. 12-5964, 2013 WL 6330658, at *2-4 (E.D.

Pa. Dec. 5, 2013) (declining to review objections that claimant made to R&R because “objecting

party must identify specific errors in the magistrate judge’s analysis without simply rehashing

arguments already raised to the magistrate judge”); Martinez v. Astrue, No. 10-5863, 2011 WL

4974445, at *3-4 (E.D. Pa. Oct. 19, 2011) (citing cases, and stating that “[r]epeatedly, courts,

both within and outside of the Third Circuit, have held that objections which merely rehash

arguments presented to and considered by a magistrate judge are not entitled to de novo

review”); Palmer v. Astrue, No. 09-820, 2010 WL 1254266, at *6 (E.D. Pa. Mar. 31, 2010)

(“Addressing those objections [already made to the Magistrate Judge] de novo would

compromise the judicial efficiency gained from the report and recommendation process.”).

       A.      First Objection: Step Three Listing of Impairments

       Plaintiff contends that the Magistrate Judge erred with respect to the ALJ’s finding as to

whether his mental impairments meet or equal an impairment listed in Step Three. Specifically,



       (5) is able to perform work existing in significant numbers in the national economy.
McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004) (citing 20 C.F.R. §§
404.1520(a)-(f), 416.920(a)-(f)). The ALJ provided more detail about the five-step sequential
process in his decision. (R. 13-14.)

                                                 4
he argues that the facts cited by the ALJ in support of his finding do not fairly represent the

evidence on which the finding is based, and that the facts cited by the ALJ do not support his

conclusion in any event. We are satisfied that the ALJ’s reasoning at Step Three was adequate.

       At Step Three, the ALJ was tasked with determining whether Plaintiff’s “impairment or

combination of impairments is of a severity to meet or medically equal the criteria of an

impairment listed in 20 C.F.R. Part 404, Part P, Appendix 1.” (R. 13 (citing 20 C.F.R.

§§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, 416.926).) 6 The ALJ concluded that

Plaintiff “does not have an impairment that meets or medically equals the severity of one of the

listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (R. 15 (citations omitted).) In

particular, the ALJ concluded that Plaintiff did not satisfy the “Paragraph B” criteria of Listings

12.02, 12.04, 12.06, 12.08, or 12.09, all of which require that the mental impairments result in at

least two of the following:

       marked restriction of activities of daily living; marked difficulties in maintaining
       social functioning; marked difficulties in maintaining concentration, persistence, or
       pace; or repeated episodes of decompensation, each of extended duration. A
       marked limitation means more than moderate but less than extreme.

(Id.) Plaintiff objects to the ALJ’s conclusion that he has only moderate restrictions, and not the

required marked restrictions, in activities of daily living, social functioning, and concentration,

persistence, and pace.

       The ALJ’s conclusion that Plaintiff does not suffer marked restrictions in activities of

daily living, social functioning, or concentration, persistence, and pace as a result of his mental



       6
          The ALJ concluded that Plaintiff has the following severe impairments: “osteoarthritis;
backache NOS; osteoarthritis of the right shoulder; L4-5 disc bulge and annular tear; lumbar
facet disease; mixed sleep disorder; major depressive disorder; generalized anxiety disorder;
depression; anxiety; mood disorder; panic disorder with agoraphobia; post-traumatic stress
disorder; personality disorder; alcohol dependence in remission; and drug abuse, continuous.”
(R. 14.)

                                                  5
impairments is supported by substantial evidence in the administrative record. “A marked

limitation may arise when several activities or functions are impaired, or even when only one is

impaired, as long as the degree of limitation is such as to interfere seriously with [a claimant’s]

ability to function independently, appropriately, effectively, and on a sustained basis.” Ramos v.

Barnhart, 513 F. Supp. 2d 249, 258 n.8 (E.D. Pa. 2007) (quoting 20 C.F.R. pt. 404, subpt. P,

app. 1, § 12.00(C)). The ALJ stated that he considered the opinion of a state agency medical

consultant who evaluated these issues specifically, and found that Plaintiff had only moderate

restrictions. (R. 15, 147-48.) The ALJ also relied on Plaintiff’s statements regarding his daily

activities and level of functioning detailed in his Function Report and testimony from his August

12, 2014 hearing. (R. 15-16.) With regard to activities of daily living and social functioning, the

ALJ noted that the evidence shows that Plaintiff lives with his girlfriend and their four children;

does not report any problems with dressing, bathing, feeding himself, or using the toilet; prepares

very simple meals; shops in stores for personal items; spends time with others talking once per

week; drives; and attends doctor’s appointments twice per week. (Id.; R. 283-95.) The ALJ also

referred to Plaintiff’s doctors’ notes, which consistently stated that his self-care skills were

intact; his behavior was generally appropriate; and he was cooperative, calm, relaxed, alert,

oriented, and coherent. (R. 16; see, e.g., R. 351, 424, 426, 428, 458, 1023-1037.)

       With regard to concentration, persistence, and pace, the ALJ noted that the evidence

shows that Plaintiff has a number of restrictions, including that he needs reminders to take care

of personal needs and take his medicine; has problems paying bills; is not good at handling

money; and has problems paying attention for more than five minutes and following instructions.

(R. 16, 283-95.) The ALJ then noted that Plaintiff is able to prepare simple meals, count change,

drive, and go to the store. (Id.) Finally, the evidence shows, and the ALJ recounted, that




                                                  6
Plaintiff’s doctors’ notes consistently show that he was alert, oriented, coherent, and his memory

was intact. (R. 16; see, e.g., R. 351, 424, 426, 428, 458, 1023-1037.)

       Plaintiff argues that the ALJ improperly cherry-picked the record to support his

conclusion, rather than taking into account other facts that show he has marked limitations.

Specifically, he argues that the ALJ did not mention that Plaintiff also reported problems caring

for hair and shaving; needs reminders to take care of personal needs, groom himself, and take

medications; no longer cooks because he burns food and forgets that the stove is on; is not able

to pay bills, handle a savings account, or use a checkbook; has no hobbies or interests; and needs

to be accompanied when going to appointments. (R. 283-95.)

       We agree with the Magistrate Judge that the ALJ did not misrepresent the record when

describing Torres’ activities. The Magistrate Judge also found that it was not improper for the

ALJ to fail to discuss whether Plaintiff’s physical impairments, in combination with his mental

impairments, result in such restrictions of functioning that they “equal” one of the listed

impairments. The Magistrate Judge found that Plaintiff had not provided any medical source

that discussed the combination of impairments, nor did he state which listing he felt he would

meet. Plaintiff objects to this on the ground that the Magistrate Judge’s role is to assess whether

the ALJ’s reasoning is supported by substantial evidence, and not to assess whether Plaintiff has

put forth enough evidence to support their reasoning.

       We are satisfied that the ALJ adequately assessed whether Plaintiff’s impairments, in

combination, meet a listed impairment. The ALJ expressly stated that Plaintiff “does not have an

impairment or combination of impairments that meets or medically equals the severity of one of

the listed impairments.” (R. 15 (emphasis added).) The ALJ then cited to evidence from

Plaintiff’s Function Report and testimony, which discussed the effect that Plaintiff’s

impairments, as a whole, have on his life. The ALJ also cited to doctors’ notes from Plaintiff’s

                                                 7
mental health and non-mental health physicians to show that Plaintiff’s functioning is not

markedly restricted. Therefore, although the ALJ’s discussion focused on whether Plaintiff met

various listed mental impairments, his conclusion was supported by evidence that applies to both

physical and mental impairments, and addresses them in combination.

        Plaintiff also argues that he can do all of the things the ALJ mentioned and still have

marked restrictions. Plaintiff’s statement is true, but fails to acknowledge that the ALJ also

relied on the independent opinion of a state agency medical consultant who reviewed Plaintiff’s

file and came to the same conclusion. (R. 15, 143-153.) The ALJ considered all of the

evidence—not just Plaintiff’s Function Report—and concluded that the administrative record

supported a finding of moderate, but not marked, limitations. See, e.g., Pettway v. Colvin, No.

14-6334, 2016 WL 5939159, at *7 (E.D. Pa. Apr. 8, 2016) (affirming ALJ’s decision, although

based on facts that could have supported finding of marked or less-than marked restrictions,

when it was based on reports of state medical consultants that supported finding of marked

restriction).

        The ALJ’s finding is supported by substantial evidence. We are not permitted to re-

weigh that evidence. See Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011)

(noting that when reviewing a commissioner’s findings for substantial evidence, “[c]ourts are not

permitted to re-weigh the evidence or impose their own factual determinations”). Accordingly,

Plaintiff’s first Objection will be overruled.




                                                 8
        B.      Second Through Fifth Objections: Step Four Residual Functional Capacity
                Determination

        Plaintiff raised objections to the Magistrate Judge’s conclusion that the ALJ’s finding at

Step Four 7—that Plaintiff has the residual functional capacity to perform light work—was

supported by substantial evidence. Specifically, he argues that the ALJ: (1) improperly

dismissed medical opinion evidence from a treating physician, (2) did not adequately explain

why he failed to fully credit Plaintiff’s testimony, (3) failed to discuss Plaintiff’s low Global

Assessment of Functioning (“GAF”) scores, and (4) failed to discuss statements about Plaintiff’s

functioning by Plaintiff’s live-in girlfriend.

                1.      Second Objection: Rejection of Evidence from Treating Physician

        Plaintiff objects to the ALJ’s rejection of a functionality report completed by one of

Plaintiff’s mental health treatment physicians.

        In July of 2014, one of Plaintiff’s mental health treatment physicians, Dr. Lazaro Pepen,

completed an assessment of Plaintiff’s limitations due to his mental health disorders. (R. 1074-

76.) Dr. Pepen noted that Plaintiff had “marked” to “extreme” limitations in most areas of

normal functioning, such as judgment, memory, understanding, ability to carry out simple

instructions, interacting with others, maintaining attention, awareness of hazards, behaving in an

emotionally stable manner, and demonstrating reliability. (Id.) The ALJ stated that he afforded



        7
          At Step Four of the sequential evaluation process, an ALJ determines the residual
functional capacity of the disability benefits claimant. See 20 C.F.R. § 404.1520(e). As the ALJ
stated in his decision, “[a]n individual’s residual functional capacity is his ability to do physical
and mental work activities on a sustained basis despite limitations from his impairments.” (R.
13.) In assessing residual functional capacity, the ALJ must consider all of the relevant medical
and other evidence in the administrative record in order to determine the claimant’s ability to
meet the physical, mental, sensory and other requirements of work. 20 C.F.R. §§
404.1545(a)(3)-(4) and 416.945(a)(3)-(4). When assessing mental abilities, the ALJ must look at
“the nature and extent” of the mental limitations and restrictions to determine the “residual
functional capacity for work activity on a regular and continuing basis.” 20 C.F.R. § 404.1545.

                                                  9
this report “little weight” because it was “inconsistent with the objective medical findings . . .

including mental status examinations showing the claimant has been alert and oriented,

cooperative and coherent.” (R. 21.) The ALJ also stated that the report was inconsistent for the

reasons they had previously discussed, which we interpret to include Plaintiff’s activities of daily

living and Plaintiff’s doctors’ notes that consistently show over a period of years that Plaintiff

was oriented to person, place, and time; had no serious mental abnormalities; exhibited generally

appropriate behavior; had no signs of cognitive difficulty; had a normal attention span and

normal speech; had intact judgment and insight; and was “doing well” mentally. (Id.; see e.g., R.

458, 460, 473, 764, 821, 923.) The ALJ also noted that the report was inconsistent with the state

consultant’s assessment of Plaintiff’s mental health limitations, which found that Plaintiff had

the capacity to perform light work. (R. 21, 143-53.)

       Plaintiff contends that the ALJ improperly used his own lay medical judgment in

rejecting Dr. Pepen’s report and cherry-picked the record to cite only to facts that appear

inconsistent with the report.

       As to Plaintiff’s first argument, the Magistrate Judge found that the ALJ was not

expressing an improper lay opinion because recent changes in the regulations explicitly allow an

ALJ to consider a medical opinion against the weight of other evidence. See 20 C.F.R.

§§ 404.1527(b), 416.927(b) (stating that an ALJ must “consider the medical opinions in [the

claimant’s] case record together with the rest of the relevant evidence [they] receive.”). Plaintiff

objects to this finding on the ground that, regardless of what the regulations may state,

“precedential Third Circuit decisions . . . [that] are not interpretations of Regulations . . . cannot

be ‘overruled’ by changes in Regulations.” (Pl.’s Objs. 3-4 (citing, among others, Gober v.

Matthews, 574 F.2d 772, 777 (3d Cir. 1978) (“While an [ALJ] is free to resolve issues of




                                                  10
credibility as to lay testimony or to choose between properly submitted medical opinions, he is

not free to set his own expertise against that of a physician who testified before him.”)).)

       We decline to engage in this debate. The ALJ’s decision here is consistent with both the

new regulations and Third Circuit decisions. The regulations expressly allow an ALJ to weigh

medical opinions against the record. See 20 C.F.R. 404.1527(c)(2) (“When we do not give the

treating source’s medical opinion controlling weight, we apply the factors listed in . . . this

section in determining the weight to give the medical opinion.”). One of the factors ALJs use to

assess the weight they give to medical opinions is consistency: “the more consistent a medical

opinion is with the record as a whole, the more weight we will give to that medical opinion.” 20

C.F.R. 404.1527(c)(4). Plaintiff correctly points out that an ALJ may not reject evidence from a

treating physician based on their own lay judgment, but “may reject a treating physician’s

opinion outright only on the basis of contradictory medical evidence.” Plummer, 186 F.3d at

429. Here, the ALJ afforded Dr. Pepen’s report “little weight” in part because it was

contradictory to other medical evidence showing that Plaintiff was “alert and oriented,

cooperative and coherent.” (R. 21.) Moreover, the ALJ noted that the state mental health

consultant’s opinion supported his conclusion. Therefore, the ALJ’s rejection of Dr. Pepen’s

report was not an impermissible exercise of lay medical judgment, but rather a reliance on other

medical opinions.

       We note that Plaintiff takes issue with the ALJ’s reliance on the state consultant’s report

to reject the medical report of a treating physician. Specifically, Plaintiff argues that the

consultant was a non-examining source and only had the opportunity to review files up to

January of 2013. We note that more than half of Plaintiff’s mental health records are dated

before January of 2013. (See, e.g., R. 452-489, 929-1014 (doctors’ notes from Reading

Behavioral Center from July 1, 2011 to December 27, 2012).) Moreover, the ALJ acknowledged

                                                  11
that the state consultant’s review was part of the administrative review process, which ended in

January and February of 2013. (R. 15.) Therefore, the state consultant had sufficient

information to come to a conclusion and, to the extent that the information was out of date by the

time the ALJ issued his decision, the ALJ was aware of that limitation. Lastly, as Magistrate

Judge Strawbridge noted, we do not view the ALJ as “using” the consultant’s opinion to reject

Dr. Pepen’s report. Rather, we understand the ALJ to have viewed the record as a whole,

including the consultant’s report and any limitations inherent in the report, and found that Dr.

Pepen’s report was inconsistent with the majority of the evidence, while the consultant’s report

was consistent with it. The ALJ does not appear to have given undue weight to any one piece of

evidence.

       In addition, the ALJ did not improperly cherry-pick the record, citing only those facts that

supported rejection of the report. As Magistrate Judge Strawbridge noted, the ALJ summarized

the medical record as a whole and dedicated a substantial amount of his discussion to those facts

that support the severity of Plaintiff’s symptoms. The ALJ noted that Plaintiff’s doctors

occasionally stated that Plaintiff appeared anxious; was “weeping and trembling”; had “mild

diffuse memory loss with difficulty remembering recent events and periods of confusion about

details”; and once appeared disheveled, had poor eye contact, and appeared to be experiencing

hallucinations. (R. 19-20; see, e.g., R. 814, 865, 869.) As a result, the ALJ incorporated many

mental limitations into his assessment of whether Plaintiff still had the ability to engage in

substantial gainful activity. (R. 22.) In Steps Four and Five, the ALJ restricted Plaintiff’s

hypothetical work options to those that, for example, do not involve interacting with the public,

do not involve fast-pace or quota production, do not involve more than simple instructions, and

do not involve any hazards. (R. 17, 22.) Therefore, the ALJ did not cherry-pick facts from the

record. Quite the opposite—he properly credited much of the record that supported the severity

                                                 12
of Plaintiff’s symptoms, although not to the extent described in Dr. Pepen’s report. Plaintiff’s

second Objection will be overruled.

               2.       Third Objection: Failure to Fully Credit Plaintiff’s Testimony

       Plaintiff also objects to the Magistrate Judge’s approval of the ALJ’s assessment of

Plaintiff’s credibility. Specifically, Plaintiff argues that the ALJ merely summarized Plaintiff’s

testimony and then summarized medical findings that the ALJ found inconsistent with Plaintiff’s

testimony, without explaining why the findings were inconsistent or why he chose one set of

facts over the other.

       Plaintiff testified, and the ALJ noted, that Plaintiff’s physical and mental impairments

limit his ability to work. Plaintiff stated that his physical problems cause him pain when walking

for more than one block; he can only lift five pounds with his right arm; he has problems with

anger, sleeping, getting along with others, and focusing; and he cannot do things for long periods

of time. (R. 18, 283-95.) The ALJ acknowledged this testimony and some of the medical record

evidence supporting it, including the mental health issues noted above and scans showing

problems with Plaintiff’s right shoulder and a number of joints. (R. 18, 330, 518, 564-65, 575.)

As a result of this evidence, the ALJ incorporated many physical and mental limitations into his

assessment of whether Plaintiff had the ability to engage in substantial gainful activity. (R. 22.)

       Nevertheless, the ALJ’s ultimate conclusion was that Plaintiff is able to perform gainful

activity. He found that Plaintiff’s statements were “not entirely credible for the reasons

explained in this decision,” including that the “objective medical findings do not support the

degree of symptoms and limitations alleged.” (R. 18, 19.) He then recited a number of medical

findings that he found inconsistent with Plaintiff’s testimony, such as that Plaintiff was alert and

oriented; had a normal range of motion; was coherent; able to groom himself; displayed no signs

of anxiety; and was in no acute distress. (Id.; see, e.g., 351, 439, 879, 912.) The ALJ explained

                                                 13
that the medical findings with regard to Plaintiff’s physical impairments were “generally

unremarkable,” and implied that Plaintiff is able to perform light work despite his mental

impairments because the record repeatedly indicated that Plaintiff was alert, oriented, and

cooperative. (R. 22.) The ALJ noted that the state mental health consultant supported this

opinion. (Id.)

       Magistrate Judge Strawbridge found that the ALJ did not merely summarize the record.

We agree. The ALJ summarized facts that support the existence of some symptoms, recited a

series of medical findings that he believed showed that those symptoms are not as severe as

alleged, and explained why the latter symptoms did not support a finding that Plaintiff is

disabled. Thus, the ALJ fully explained his reasoning and we are satisfied that it is supported by

substantial evidence.

       Plaintiff objects on the ground that the Magistrate Judge misinterpreted his argument. He

argues that the Magistrate Judge thought that Plaintiff was making the argument that the ALJ

should not have recited both positive and negative facts in his decision. Even though the

Magistrate Judge did consider that argument, he also addressed Plaintiff’s argument regarding

mere summarization of the record.

       Plaintiff also raises a related point in his Objections that is somewhat convoluted and

does not appear to be an Objection. In his Request for Review, Plaintiff speculated that the ALJ

may have limited his credibility because the ALJ erroneously considered Plaintiff’s prior

substance abuse issues and medication side effects in evaluating Plaintiff’s credibility. The

Magistrate Judge found that the ALJ did not use Plaintiff’s substance abuse issues or medication

side effects in his evaluation of Plaintiff’s credibility. We agree, and Plaintiff does not dispute

that finding. However, Plaintiff, in his Objections, argues that, if the ALJ did not use Plaintiff’s

substance abuse issues or medication side effects in his evaluation of Plaintiff’s credibility, then

                                                 14
the ALJ did not have any basis on which to limit Plaintiff’s credibility. Plaintiff is incorrect

because, as discussed above, the ALJ explained that objective medical findings and the state

consultant’s report supported the ALJ’s decision to limit Plaintiff’s credibility. It was not

improper for the ALJ to limit Plaintiff’s credibility based on objective medical findings.

Plaintiff’s third Objection will be overruled.

               3.      Fourth Objection: Failure to Discuss GAF Scores

       Plaintiff argues that the ALJ failed to consider his low GAF scores. “A GAF score is a

‘numerical summary of a [mental health] clinician’s judgment of [an] individual’s overall level

of functioning.’” Rivera v. Astrue, 9 F. Supp. 3d 495, 504 (E.D. Pa. 2014) (quoting American

Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.

2000)). A score of 50 or below indicates “serious symptoms.” Id. As with all medical opinions

from a treating source in a plaintiff’s file, “[w]hen case evidence includes a GAF from a treating

source and [the ALJ does] not give it controlling weight, [the ALJ] must provide good reasons in

the personalized disability explanation or decision notice.” Nixon v. Colvin, 190 F. Supp. 3d

444, 447 (E.D. Pa. 2016) (quoting AM-13066). 8 However, “even if the ALJ did not specifically

mention an actual GAF number, [he or] she has provided ‘good reasons’ for discounting the

GAF score if [he or] she adequately explained why [he or] she discounted the whole of the

source’s opinion.” Id. at 448.

       Here, Plaintiff’s record includes at least five GAF scores from 2010-2012, none of which

rise above 50. (R. 488, 637-40, 1062.) It is unclear whether these scores were assigned by


       8
         The Commissioner correctly notes that the most recent edition of the American
Psychiatric Association’s Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
(“DSM-5”) does not include GAF ratings as part of mental health assessments. (See Social
Security Administration Administrative Message-AM 10366, effective July 22,
2013, revised October 14, 2014 (“AM-13066”), Request for Review Ex. A.) However, the SSA
has stated that “we will continue to receive and consider GAF in medical evidence.” Id.

                                                 15
treating physicians or one-time examiners, but the three most recent scores, including one from

February 2012, were assigned by mental health professionals at Reading Behavioral Health

Center, where Plaintiff was treated by Dr. Pepen. The ALJ did not discuss any of these GAF

scores. Plaintiff takes issue with this.

       Magistrate Judge Strawbridge found that the ALJ was not required to discuss these scores

because they predate Plaintiff’s date of injury. We noted above that Plaintiff previously filed for

disability in 2012, claiming an injury onset date in 2009. When that claim was denied on August

13, 2012, he re-filed for disability, claiming an injury onset date of August 14, 2012 solely for

preclusion purposes. (Pl.’s Reply in Support of Request for Review 6.) The Magistrate Judge

presumed that the ALJ who presided over Plaintiff’s previous claim dealt with all the medical

records predating the decision in that case. (R&R 19.) Plaintiff objects to the Magistrate Judge’s

focus on Plaintiff’s date of injury, and argues that the scores are part of his medical history that

should have been considered.

       We agree with Magistrate Judge Strawbridge’s conclusion that the ALJ was not required

to specifically discuss Plaintiff’s GAF scores. As a preliminary matter, we note that the date of

the scores is not the most important factor in our analysis of this Objection. “When a claimant

files successive applications, res judicata may be invoked by the agency to avoid entertaining

each subsequent request based on the same issues.” Kaszer v. Massanari, 40 F. App’x 686, 690

(3d Cir. 2002) (citing Purter v. Heckler, 771 F.2d 682, 691 (3d Cir. 1985)). Here, the record

does not appear to contain an invocation of res judicata and, in fact, the ALJ expressly

considered evidence from before August 14, 2012. (See, e.g., R. 19 (discussing health records

from May 2012); see also Kaszer, 40 F. App’x at 694 (finding that ALJ’s review of evidence

from prior application was consistent with de facto reconsideration of first application).).

Therefore, the date that Plaintiff received the scores is not the most important factor in our

                                                 16
analysis. Rather, it was not improper for the ALJ to disregard Plaintiff’s GAF scores because he

had already addressed a number of sources, including the source of the most recent GAF scores,

that came to the same conclusion. The ALJ noted statements in the record, including Plaintiff’s

and Dr. Pepen’s statements, as well as statements by Plaintiff’s therapist, indicating that

Plaintiff’s symptoms were severe. As discussed above, the ALJ identified each of these sources

and thoroughly explained his reasoning for dismissing them. Accordingly, Plaintiff’s fourth

Objection will be overruled. See Nixon, 190 F. Supp. 3d at 447 (stating that the ALJ need not

discuss GAF scores if they addressed the whole of the source that put forth the scores); Fargnoli

v. Halter, 247 F.3d 34, 42 (3d Cir. 2001) (stating that ALJ need not discuss every document in

record but must fulfill their duty to address substance of record under applicable laws and

regulations).

                 4.       Fifth Objection: Failure to Discuss Lay Witness Statements

          Finally, Plaintiff objects to the Magistrate Judge’s conclusion that the ALJ did not err

when he failed to cite statements by Plaintiff’s live-in girlfriend regarding Plaintiff’s low level of

functioning.

          Plaintiff’s girlfriend, Berenice Acevedo, completed a Third Party Function Report

detailing fairly severe limitations that Plaintiff faces in everyday life because of his impairments.

(R. 260-70.) The Commissioner notes, and Plaintiff does not dispute, that Acevedo also

completed Plaintiff’s own Function Report. (Def.’s Resp. to Request for Review 20-21.) As a

result, the two reports state nearly identical limitations. (Compare R. 283-95 with R. 260-70.)

Plaintiff’s Function Report was cited extensively in the ALJ’s discussions at Steps Three and

Four, as detailed above. The ALJ failed to mention or discuss Acevedo’s Third Party Function

Report.




                                                   17
       Magistrate Judge Strawbridge found that the ALJ did not err in failing to discuss

Acevedo’s Report because the ALJ had discussed the same statements as they appeared in

Plaintiff’s own Function Report. Plaintiff objects on the ground that the ALJ limited Plaintiff’s

credibility and assessed Plaintiff’s Function Report in light of that limited credibility. Plaintiff

argues that any report completed by Acevedo should not be assessed in terms of Plaintiff’s

credibility, but should be assessed in light of her own credibility as a lay witness.

       We note that this argument appears to go hand in hand with Plaintiff’s earlier argument

that the ALJ may have improperly limited Plaintiff’s credibility due to, for example, his

substance abuse problems, such that Acevedo’s statements should be assessed in a different

context. However, we also noted above that the ALJ did not assess Plaintiff’s credibility or his

Function Report in terms of Plaintiff’s substance abuse or any other reason that is personal to

Plaintiff. Rather, the ALJ dismissed statements in Plaintiff’s Function Report because they were

inconsistent with other statements in the same report, a number of medical findings, and the state

consultant’s report. The finding that the statements in Plaintiff’s own Function Report are

limited by objective medical findings applies equally to statements made by Acevedo.

Therefore, we agree with Magistrate Judge Strawbridge that the ALJ assessed the substance of

Acevedo’s Third Party Function Report, despite his failure to specifically name the report.

Indeed, consistent with the principles described in our assessment of Plaintiff’s GAF scores, an

ALJ is not required to discuss “every tidbit of evidence included in the record,” Chun Soo Hur v.

Barnhart, 94 F. App’x 130, 133 (3d Cir. 2004), so long as they address the substance of the

medical record “consistent with [the ALJ’s] responsibilities under the regulations and case law,”

Fargnoli v. Halter, 247 F.3d 34, 42 (3d Cir. 2001). Therefore, Plaintiff’s fifth Objection will be

overruled.




                                                  18
IV.    CONCLUSION

       For these reasons, the Report and Recommendation will be approved and adopted, and

Plaintiff’s Request for Review will be denied.

       An appropriate Order follows.



                                                        BY THE COURT:




                                                        __________________________
                                                        R. BARCLAY SURRICK, J.




                                                 19
